DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Please see the pertinent prior art made of record in Conclusion.

Drawings
The drawings are objected to because FIGURE 6 incorrectly marked a lateral groove side protruding portion 10 on a main groove side step-like portion. See FIGURE 6 and Specification page 28, the last paragraph. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “the main groove side step-like portion is arranged at an end portion on the side of the main groove of at least one of the main groove side protruding portion” (lines 8-9). The underlying term should be corrected to “the at least one of the main groove side protruding portion” pointing to the same term of “at least one of the main groove side protruding portion” in lines 2-3. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 13 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the first main groove side step-like portions are arranged on one of the pair of the land regions and the second main groove side step-like portions are arranged on the other one of the pair of the land regions,” which renders the claim unclear. It is unclear how “the first main groove side step-like portions” and “the second main groove side step-like portions” positioned on the one of the pair of the land regions (by interpretation of claims 1 and 3) can be variably located in either of the pair of the land regions, respectively. Thus, the scope of the subject matter of claim 4 seems to contradict the scope of claim 1. For the purpose of examination, either of these interpretations would read on the claim. 
For clarification, it is suggested to define that (1) the at least one of the pair of land regions (as recited in claim 1) is one of the pair of the land region (as recited in claim 3), and (2) the other one of the pair of the land regions comprises, for example, “a plurality of main groove side step-like portions comprising at least a first main groove side step-like portion and a second side step-like portion …” in a similar manner as recited in claim 1 but not indicating the elements already located in the at least one of the pair of the land regions, and to set forth the relation between main groove side step-like portions.   
Claim 5 recites the limitation “the first main groove side step-like portions and the second main groove side step-like portions are arranged on both of the pair of the land regions in a staggered manner with the main groove in the middle” which renders the claim unclear. It is unclear at least how many the first main groove side step-like portions and the second main groove side step-like portions arranged on each of the pair of the land regions are in a staggered manner. For example, the limitation would be interpreted as (1) the first main groove side step-like portion (i.e., one) and the second main groove side step-like portion (i.e., one) on one of the pair of the land regions and the other of the pair of the land regions, respectively, are arranged in a staggered manner (i.e., at least four (4) main groove side step-like portions are required in total), or (2)  the first main groove side step-like portions (i.e., at least two) and the second main groove side step-like portion (i.e., at least two) on one of the pair of the land 
Claim 6 recites the limitation “the first main groove side step-like portion and the second main groove side step-like portion are adjacent to each other in a tire axial direction” which renders the claim unclear. It is unclear how “the first main groove side step-like portion” and “the second main groove side step-like portion” positioned on the one of the pair of the land regions, on the edge facing the main groove (by interpretation of claims 1 and 3) can be adjacent each other in a tire axial direction unless at least either one of the main groove side step-like portions are located in the other one of the pair or the land regions. Thus, the scope of the subject matter of claim 5 seems to contradict the scope of claim 1. For the purpose of examination, either of these interpretations would read on the claim. 
For clarification, it is suggested to define that (1) the at least one of the pair of land regions (as recited in claim 1) is one of the pair of the land region (as recited in claim 3), and (2) the other one of the pair of the land regions comprises, for example, “a plurality of main groove side step-like portions comprising at least a first main groove side step-like portion and a second side step-like portion …” in a similar manner as recited in claim 1 but not indicating the elements already located in the at least one of the pair of the land regions, and to set forth the relation between main groove side step-like portions.  
Claim 13 recites the limitation “the main groove side step-like portion is arranged at an end portion,” which renders the claim unclear. There is a lack of an antecedent for the singular form of the main groove side step-like portion, and thus, it is unclear whether the underlying term means (1) the first main groove side step-like portion, (2) the second groove side step-like portion, or (3) either (1) or (2). For the purpose of examination, either of these interpretations would read on the claim. 
Claim 19 recites the limitation “each of the lateral grooves has a bottom surface raised from the bottom surface of the main groove,” which renders the claim unclear. It seems the Applicant intended to mean “each the crown lateral grooves 7A (on a crown land region 4A) has a groove bottom raised from the groove bottoms of the crown main grooves 3A” (Specification: page 41, 1st new paragraph; FIGURES 8, 9). On the other hand, the underlying phrase, “the lateral grooves,” in the limitation mean the lateral grooves which divide the at least one of the pair of the land regions into a plurality of blocks (claim 9, lines 5-7), and the at least one of the pair of the land regions has a plurality of main grove step-like portion (i.e., both a first main groove side step-like portion and a second main groove side-step like portion) on an edge facing the main groove (claim 1, lines 5-16). Here, the crown land region 4A having crown lateral grooves 7A does not have both the first main groove side step-like portion and the second main groove step-like portion, and thus, the limitation is not fully supported by the cited Specification. Rather, a bottom surface raised from the bottom surface of the main groove can be broadly interpreted as any portion of the raised surface from the bottom surface of the main grooves, for example, even for a chamfered edge or corner or a step-like portion of blocks on an edge. For the purpose of examination, either of the interpretations would read on the claim.  It is suggested to correct the limitation to be fully supported by the Specification and to set forth the limitation as intended.       
Claim 20 recites the limitation “the first main groove side step-like portions or the second main groove side step-like portions are arranged on one of the pair of the land regions” which renders the claim unclear. It is unclear how “the first main groove side step-like portions” and “the second main groove side step-like portions” positioned on the one of the pair of the land regions (by interpretation of claims 1 and 3) can be separately located on one of the pair of the land regions. Thus, the scope of the subject matter of claim 20 seems to contradict the scope of claims 1 and 3. 
for example, “a plurality of main groove side step-like portions comprising at least a first main groove side step-like portion or a second side step-like portion …” in a similar manner as recited in claim 1 but not indicating the elements already located in the at least one of the pair of the land regions, and to set forth the relation between main groove side step-like portions.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Arai (US 20170120691 A1).
Regarding Claim 1, Arai teaches a tire (1) comprising a tread portion (between two tread edges Te) having a main groove (shoulder main groove 6) extending continuously in a tire circumferential direction and a pair of land regions (a series of shoulder blocks 9 and a series of middle blocks 10) adjacent to the main groove (6) on both sides thereof, wherein
at least one of the pair of the land regions (middle blocks 10) has, on an edge thereof facing the main groove (6), a plurality of main groove side step-like portions (a three-step portion of auxiliary portion 15, including first portion 19 and second portion 20, and a two-step 
a height of each of the plurality of the main groove side step-like portions is decreased stepwise in two or more steps (three steps for the three-step portion, and two steps of the two-step portion) from a ground contacting surface (14A) of the at least one of the pair of the land regions (middle blocks 10) to a bottom surface of the main groove (6), and
the plurality of the main groove side step-like portions (three-step portion and two-step portion) includes at least a first main groove side step-like portion (three-step portion) and a second main groove side step-like portion (two-step portion) having different numbers of the steps (three for the three-step portion and two for the two-step portion) from each other (¶ [0020], ¶ [0023], ¶ [0026], ¶ [0028], ¶ [0032]-¶ [0033]; FIGURES 1, 3).
Regarding claim 2, Arai teaches that a height (H2 or D-(H1+H2) of one step of the steps of the first main groove side step-like portion (three-step portion) is different from that (i.e., a height D-H1) of the second main groove side step-like portion (two-step portion) (FIGURE 3).
Regarding claim 3, Arai teaches that the plurality of the main groove side step-like portions includes a plurality of the first main groove side step-like portions (one three-step portion on one middle block 10, and several middle blocks 10 includes the three-step portion, marked as a dotted circle in annotated FIGURE 1 on page 9 of this OA) and a plurality of the second main groove side step-like portions (one two-step portion on one middle block 10, and several middle blocks 10 includes the two-step portion, marked as a solid circle in annotated FIGURE 1 on page 9 of this OA), and
the tread portion includes at least a part in which the first main groove side step-like portions and the second main groove side step-like portions are arranged alternately in the tire circumferential direction (FIGURE 3; annotated FIGURE 1 on page 9 of this OA).


    PNG
    media_image1.png
    632
    847
    media_image1.png
    Greyscale
[AltContent: textbox (Annotated FIGURE 1 of Arai.)]
Regarding claim 8, Arai teaches that the at least one of the pair of the land regions (middle blocks 10) has at least one main groove side protruding portion ((1) first portion 19 and second portion 20 for three-step portion, (2) first portion 19 for two-step portion) having in which a part of the at least one of the pair of the land regions protrudes toward the main groove (6), and
at least one ((1) three-step portion, marked as a dotted circle, (2) two-step portion, marked as a solid circle) of the plurality of the main groove side step-like portions is arranged at an end portion on a side of the main groove (6) of the main groove side protruding portion (FIGURES 1, 3; annotated FIGURE 1 on page 9 of this OA).
Regarding claim 16, Arai teaches that all the first main groove side step-like portions (three-step portion, marked as a dotted circle) and the second main groove side step-like portions (two-step portion, marked as a solid circle) are arranged alternately in the tire circumferential direction along the entire circumference of the tire (annotated FIGURE 1 on page 9 of this OA).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 6, 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arai. 
Regarding claim 4, Arai teaches that the first main groove side step-like portions (i.e., three-step portions, marked as a dotted circle) are arranged on one (middle blocks 10) of the pair of the land regions and the second main groove side step-like portions (chamfered corners, 

    PNG
    media_image3.png
    397
    551
    media_image3.png
    Greyscale
[AltContent: textbox (Annotated FIGURE 3 of Arai.)]Although Arai does not explicitly teach how the chamfered corners are formed in a perspective view, it would be obvious to one of ordinary skill in the art that the chamfered corners would be formed in a similar manner as a chamfered portion on middle block 10 (marked as a dotted square in annotated FIGURE 3 on page 11 of this OA) is formed, having a horizontal edge and two oblique edges (annotated FIGURE 3 on page 11 of this OA). Of note, the Applicant intended that a chamfered portion (for example, 5A3 or 5A4) is a main groove side step-like portion which has two or more steps from a ground contacting surface (Specification: page 15, 1st paragraph; FIGURES 2, 4B, 4C). Thus, the chamfered corners cut off with a triangular plane are interpreted as two-step portions.

Regarding claim 6, Arai teaches that the pair of the land regions (shoulder blocks 9 and middle blocks 10) includes a part in which the first main groove side step-like portion (three-step portion, marked as a dotted circle) and the second main groove side step-like portion Arai does not explicitly teach how the chamfered corners are formed in a perspective view, the chamfered corners cut off with a triangular plane are interpreted as two-step portions for the same reason presented in regarding claim 4.

    PNG
    media_image5.png
    573
    794
    media_image5.png
    Greyscale
[AltContent: textbox (Another version of annotated FIGURE 1 of Arai.)]

Regarding claim 7, Arai teaches that a protruding width (L1) of each of the main groove side step-like portions (three-step portions and two-step portions) in a protruding direction from the ground contacting surface of the at least one of the pair of the land regions to the bottom surface of the main groove is in a range of from 20% to 70% of a maximum width of the main groove (¶ [0035]; FIGURES 2, 3). Although Arai’s range does not anticipate the claimed range from 25% to 75%, Arai’s range from 20% to 70% overlaps in the range from 25% to 70%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 15, Arai teaches that a height (first height H1 of the first portion 19) of one step of each of the main groove side step-like portions is 50% or less of a groove depth (D) Arai does not anticipate that the first height H1 is 50% or less of the groove depth D, the first height H1 of Arai overlaps the recited range between 30% and 50%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05).
Regarding claim 20, Arai teaches that the first main groove side step-like portions or the second main groove side step-like portions (chamfered corner, i.e., two-step portions, marked as a dashed circle) are arranged on one of the pair (shoulder blocks 9) of the land regions, and
both of the first main groove side step-like portions (three-step portions marked as a dotted circle) and the second main groove side step-like portions (two-step portions marked as a solid circle) are arranged on the other one of the pair (middle blocks 10) of the land regions (annotated FIGURE 1 on page 9 of this OA). Although Arai does not explicitly teach how the chamfered corners are formed in a perspective view, the chamfered corners cut off with a triangular plane are interpreted as two-step portions for the same reason presented in regarding claim 4.
Claims 9-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arai in view of Yasuaki (JP 2011016490 A).
Regarding claim 9, Arai teaches that the tire further comprises a plurality of lateral grooves (7) extending in a tire axial direction and arranged at intervals in the tire circumferential direction, wherein the at least one of the pair of the land regions (middle blocks 10) is divided Arai does not specifically teach that at least one of edges adjacent to the lateral grooves of the plurality of the blocks includes a lateral groove side step-like portion in which a height thereof is decreased stepwise in two or more steps from a ground contacting surface of the block to which the at least one of the edges belongs to a bottom surface of one of the lateral grooves adjacent thereto.
Yasuaki teaches a pneumatic tire capable of relaxing stress concentration on a land block and reducing rolling resistance of the tire (¶ [0006]). The tire has a tire circumferential groove (2, 3, 4) extending in the tire circumferential direction and a lateral groove (5, 6) extending in the tread width direction, and a plurality of land blocks (11, 12) are partitioned by the lateral grooves (5, 6), and a chamfered portion (13, 14) extending in the tread width direction at the stepping-side edge portion of the land block (¶ [0007]; FIGURES 1, 2). In this way, by chamfering the edge portion of the land block on the stepping side where the stress concentration is large, the stress concentration can be relaxed and the rolling resistance of the tire can be reduced (¶ [0008]). Of note, the Applicant intended that a chamfered portion (for example, middle lateral groove 11) is a lateral groove that decreases stepwise in two steps from the ground contacting surface (Specification: page 35, 1st paragraph; FIGURES 6, 7B).   
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the one or two edge(s) (i.e., for the protruding portion of middle block 10 toward lateral groove 7) of the middle block adjacent to the lateral groove of Arai’s tire to have a chamfered portion extending in the tread width direction at the stepping-side edge portion as taught by Yasuaki in order to yield known results or a reasonable expectation of successful results of obtaining a tire capable of relaxing stress concentration on a land block and reducing rolling resistance of the tire (Yasuaki: ¶ [0006], ¶ [0008]). 
Regarding claims 10 and 11, modified Arai, as applied to claim 9, teaches that an edge (a lower-end edge of a middle block 10) of one of the blocks facing the lateral groove side Yasuaki) with the one of the lateral grooves (7) therebetween has different number (1 (one)) of the steps from that (2 (two)) of the lateral groove side step-like portion (Arai: annotated FIGURE 1 on page 9 of this OA; Yasuaki: FIGURES 1, 2). Thus, a height of one step of the lateral groove side step-like portion (the upper-end edge(s) of another middle block 10, which has a chamfered portion (13) in view of Yasuaki, and thus has two steps) is different from that of the edge (the lower-end edge of a middle block 10, which has one step) adjacent thereto with the one of the lateral grooves therebetween (Arai: annotated FIGURES 1 and 3 on pages 9 and 11 of this OA, respectively; Yasuaki: FIGURES 1, 2). Motivation to combine applied to claim 9 applies equally here.
Regarding claim 12, modified Arai, as applied to claim 9, teaches that the at least one of the edges (upper-end edge(s) of another middle block 10, which has a chamfered portion (13) in view of Yasuaki) adjacent to the lateral grooves (7) of the plurality of the blocks has a lateral groove side protruding portion (Yasuaki: chamfered portion 13 on the stepping side vertical surface 15, ¶ [0019], FIGURE 2) protruding toward the one of the lateral grooves (Arai: 7; Yasuaki: 5) adjacent thereto, and
the lateral groove side step-like portion (Yasuaki: chamfered portion 13) is arranged at an end portion on a side of the one of the lateral grooves adjacent thereto of the lateral groove side protruding portion (Arai: annotated FIGURES 1 and 3 on pages 9 and 11 of this OA, respectively; Yasuaki: FIGURES 1, 2). Motivation to combine applied to claim 9 applies equally here. 
Regarding claim 13, modified Arai teaches that the at least one of the pair of the land regions (middle blocks 10) has at least one main groove side protruding portion ((1) first portion 19 and second portion 20 for three-step portion, marked as a dotted circle, (2) first portion 19 for two-step portion, marked as solid circle, (3) a chamfered portion next to the three-step portion) in which a part of the at least one of the pair of the land regions protrudes toward the main 

    PNG
    media_image7.png
    485
    609
    media_image7.png
    Greyscale
[AltContent: textbox (Annotated FIGURE 2 of Arai.)]the main groove side step-like portion ((1) three-step portion, marked as a dotted circle) is arranged at an end portion on the side of the main groove of at least one of the main groove side protruding portion (three-step portion, marked as a dotted circle) and the lateral groove side protruding portion (an upper-end edge of another middle block 10, which has a chamfered portion (13) in view of Yasuaki, marked as a dotted line) (annotated FIGURE 2 of Arai on page 16 of this OA)

Regarding claim 14, although modified Arai does not explicitly teaches that a height of one step of the lateral groove side step-like portion (chamfered portion 13) is 50% or less of a groove depth of one of the lateral grooves (5), it is obvious that the lateral groove side step-like portion has two steps (i.e., one is inclined portion 13 and the other is the stepping side vertical surface 15) as shown in FIGURE 2, and when it is divided into two steps, a height of one step is 50% or less of the total depth (i.e., between ground contact surface 17 and the surface of lateral groove 5) (Yasuaki: ¶ [0019], FIGURES 1, 2).
Regarding claim 18, modified Arai, as applied to claim 9, teaches that in a pair of the blocks (middle blocks 10) adjacent to each other in the tire circumferential direction with one of Yasuaki, marked as a dotted line) is arranged only on one of the edges of the blocks facing the one of the lateral grooves (Arai: annotated FIGURES 1 and 2 on pages 9 and 16 of this OA, respectively).
Regarding claim 19, modified Arai, as applied to claim 9, teaches that each of the lateral grooves (7) has a bottom surface (chamfered portion on the right top corner, marked as a solid square) raised from the bottom surface of the main groove (6) (Arai: annotated FIGURE 1 on page 9 in this OA). Although Arai does not explicitly teach how the chamfered portions are formed in a perspective view, it would be obvious to one of ordinary skill in the art that the chamfered portion on the right top corner would be formed in a similar manner as a chamfered portion on the left bottom corner (marked as a dotted square in annotated FIGURE 2 on page 16 in this OA) is formed, having a horizontal edge and two oblique edges (FIGURE 1; annotated FIGURE 3 on page 11 in this OA), and the surface formed by the three edges is a bottom surface raised from the bottom surface of the main groove (6; of note, the bottom surface of the shoulder groove 6 and a crown main groove have the same depth of the main groove). Moreover, modified Arai includes the lateral groove side step-like portion (chamfered portion 13 in Yasuaki, marked as a dotted line) which forms a raised bottom surface on the lateral groove (Arai: annotated FIGURE 2 on page 16 in this OA; Yasuaki: FIGURE 2)
Claims 1, 3-6, 8, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20070240801 A1) in view of Bradisse et al. (US 4,690,189 A, hereinafter Bradisse).
Regarding claim 1, Tanaka teaches a pneumatic tire capable of preventing clogging of a groove on a tread to improve snow performance and mud performance (abstract). The tire includes a tread portion having a main groove (circumferential groove 12) extending continuously in a tire circumferential direction and a pair of land regions (shoulder regions 18 
at least one of the pair of the land regions has, on an edge (each side of blocks 22) thereof facing the main groove, a plurality of main groove side step-like portions (edges 26),
a height of each of the plurality of the main groove side step-like portions (edges 26) is decreased stepwise in two or more steps from a ground contacting surface of the at least one of the pair of the land regions to a bottom surface of the main groove (¶ [0030]-¶ [0031]: the edges 26 project from the block sides 22A, and the edges 26 comprises step surfaces 26A, two steps 30, inclined surfaces 32, and bent portion 28; FIGURES 1, 3; of note, thus, the edges 26 includes at least three steps from a ground contacting surface), and 
the plurality of the main groove side step-like portions includes (edges 26) at least a first main groove side step-like portion (edge 26 having three steps) (FIGURES 1, 3). 
However, Tanaka does not specifically teaches that the plurality of the main groove side step-like portions includes a second main groove side step-like portion having different numbers of the steps from each other.
Bradisse teaches all-season radial-ply pneumatic tire for passenger and light truck vehicles, and the tire has a tread having grooves that define rubber blocks spaced apart circumferentially around the tread, and circumferentially-spaced corners of the rubber blocks are chamfered toward the respective bottoms of the grooves, thereby, to increase their respective stiffnesses to improve their uniformity of wear and also to reduce the amplitude of sound frequencies generated by the tire in normal use (abstract). The various rubber blocks 34, 34' and 36, 36' are formed by the circumferential grooves 38, 38' and 30, 30', as well as by the groove segments extending between the circumferential grooves or between the grooves 38, st paragraph; FIGURES 2, 4B, 4C)   
Therefore, it would be obvious to one of ordinary skill in the art at the time of filing invention to modify the acute corner of the blocks of Tanaka’s tire tread to have a chamfered surface as taught by Bradisse in order to increase respective stiffnesses of the blocks, to improve their uniformity of wear, and also to reduce the amplitude of sound frequencies generated by the tire in normal use (Bradisse: abstract), and as a result, the plurality of the main groove side step-like portions would have a second main groove side step-like portion (acute corner of the blocks chamfered as shown in FIGURE 6 of Bradisse) having two steps.  
Regarding claims 3, 4, 5, 16, and 20, Tanaka in view of Bradisse teaches all the claimed limitations as shown in annotated FIGURE 1 of Tanaka below (an excerpted version of FIGURE 1; the first main groove side step-like portions are marked as a dotted circle, the second main groove side-step like portions, modified in view of Bradisse (i.e., the acute corners 

    PNG
    media_image9.png
    686
    395
    media_image9.png
    Greyscale
[AltContent: textbox (Annotated FIGURE 1 of Tanaka.)]
Regarding claim 6, Tanaka in view of Bradisse teaches all the claimed limitations as the first main groove side step-like portion (edge 26) is designated as the one adjacent to the second main groove side step-like portion (chamfered acute corner of block 22) in a tire axial direction (annotated FIGURE 1 of Tanaka on page 20 in this OA), and motivation to combine applied to claim 1 equally applies here. 
Regarding claim 8, Tanaka teaches all the claimed limitations as the main groove side protruding portion is edge 26 protruding amount of a width W1 of the step surface 26A (¶ [0030]; FIGURE 3). 
Regarding claim 17, Tanaka teaches that the edges 26 formed along the sides 22A are bent to provide bent portions 28 having obtuse angles (i.e., smoothly and gradually decreases in height), an angle θ3 of the bent portions 28 may be any angle within the range of obtuse angles Tanaka also teaches that the edges 26 have bent portions 28 (curved portions) curved such that obtuse angles are formed, and thus the edges 26 have wavy step shapes in the depth direction of the grooves 12 as viewed from the block sides 22A as the front surfaces, the step-shaped edges 26 have round and wavy shapes with no corners (¶ [0039]-¶ [0040]; FIGURE 6). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wada (US 20180312009 A1) constitutes prior art under 35 U.S.C. 102(a)(1) unless the foreign priority filing date of this instant application is perfected by filing a certified English translation of the foreign application (see the Priority section above). 
Kojima (US 20090272473 A1) teaches a tire having a tread surface in which blocks has a cutoff on an edge portion, and the cutoff has two or more steps.
Chen (CN 206030966 U) teaches a tire having a tread surface in which blocks has a three-step protruding portion on an edge portion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INJA SONG whose telephone number is (571)270-1605.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INJA SONG/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744